          Case 1:18-cr-00162-NONE-SKO Document 32 Filed 11/02/20 Page 1 of 2




 1 McGREGOR W. SCOTT
   United States Attorney
 2 MICHAEL G. TIERNEY
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                                  UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                           Case No: 1:18-CR-00162-NONE

12                                 Plaintiff,            STIPULATION AND ORDER TO CONTINUE
                                                         TRIAL DATE
13

14                          v.

15

16   SCOTT RADTKE,

17                                 Defendant.

18
19

20          This matter is currently scheduled for trial beginning on January 26, 2021. The parties will
21 need additional time to continue their discussions and prepare for trial. They therefore stipulate that a

22 continuance is in the interest of justice and jointly request that the trial be continued until May 11, 2021

23 to allow them the opportunity to prepare for trial, including by defense review and copying of material

24 made available by the government. The parties further request the Court exclude under the Speedy Trial

25 Act the period from January 26, 2021 to May 11, 2021, for defense preparation.
26          A proposed order appears below.
27

28                                                       1
           Case 1:18-cr-00162-NONE-SKO Document 32 Filed 11/02/20 Page 2 of 2




 1 IT IS SO STIPULATED.

 2

 3 Dated: October 29, 2020                         By: /s/ W. Scott Quinlan
                                                   W. Scott Quinlan
 4                                                 Attorney for Defendant
                                                   Scott Radtke
 5

 6 Dated: October 29, 2020                         McGREGOR W. SCOTT
                                                   United States Attorney
 7

 8                                                 By: /s/ Michael G. Tierney
                                                   Michael G. Tierney
 9                                                 Assistant U.S. Attorney

10

11
     IT IS SO ORDERED. Trial in this matter, currently scheduled for January 26, 2021, shall be continued
12
     to May 11, 2021. Time from January 26, 2021 through May 11, 2021 shall be excluded under the
13
     Speedy Trial Act, 18 United States Code Section 3161 to allow the defense to sufficiently prepare for
14
     trial. The Court finds that the ends of justice outweigh the interest of the defendant and the public in a
15
     speedy trial.
16

17
     IT IS SO ORDERED.
18
19
        Dated:       October 30, 2020
                                                        UNITED STATES DISTRICT JUDGE
20

21

22

23

24

25
26

27

28                                                        2
